     Case 1:20-cr-00442-EK Document 30 Filed 12/23/20 Page 1 of 5 PageID #: 295


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AAS:JMH/SAC                                          271 Cadman Plaza East
F. #2019R00929                                       Brooklyn, New York 11201




                                                     December 23, 2020


By ECF and USAFx

John Carman, Esq.
666 Old Country Road
Garden City, NY 11530
Email: john@johncarmanlaw.com

               Re:    United States v. Baimadajie Angwang
                      Criminal Docket No. 20-442 (EK)

Dear Mr. Carman:

              Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. The government also requests reciprocal discovery
from the defendant.

               The material enclosed is being produced to you subject to the discovery protective
order entered by the Court on November 24, 2020. See ECF No. 28. The materials are being
provided to you via the USAFx platform. Please contact me if you have any issues downloading
the materials.

I.       The Government’s Discovery

         A.    Statements of the Defendant

                The enclosed discovery includes draft copies of translated transcripts of thirteen
audio calls involving the defendant between September 4, 2018, and December 22, 2019, bearing
Bates numbers ANGWANG-000001 through ANGWANG-000162. Please note that these are
draft transcripts; the government reserves the right to revise, amend, or replace these transcripts
in advance of trial. The government is in the process of collecting the audio files upon which
these transcripts rely, and will produce those to you as soon as practicable.

              Documentation of your client’s arrest on September 21, 2020, is enclosed, bearing
Bates numbers ANGWANG-000163 through ANGWANG-000174. This range includes copies
of documentation of the advice of legal rights given to your client on the morning of his arrest.
  Case 1:20-cr-00442-EK Document 30 Filed 12/23/20 Page 2 of 5 PageID #: 296




               The documents bearing Bates numbers ANGWANG-000174 through
ANGWANG-000214 are associated with the defendant’s 2014 completion of a questionnaire for
national security positions via a Standard Form 86 (“SF-86”), and associated documentation.

              The document bearing Bates numbers ANGWANG-000215 through
ANGWANG-000248 is a New York City Police Department (“NYPD”) Personal History
Questionnaire (“APD-5”) associated with your client’s employment with the NYPD.

       B.     The Defendant’s Criminal History

              The government is not aware of any relevant criminal history for the defendant.

       C.     Documents and Tangible Objects

                The documents bearing Bates numbers ANGWANG-000249 through
ANGWANG-000329 are documentation associated with the search of the defendant’s residence
on the date of his arrest, including a copy of the search warrant and the underlying affidavit.

               The government seized various digital and electronic media during the course of
the above-referenced search; the inventory of these items bears Bates number ANGWANG-
000308. The government is in the process of preparing these items for production to you. Please
contact me to discuss the production of this material.

           Copies of documents recovered during the search are enclosed and bear Bates
numbers ANGWANG-000330 through ANGWANG-001194.

         Surveillance photographs of the defendant are enclosed, bearing Bates numbers
ANGWANG-001195 through ANGWANG-001198.

               You have previously requested documentation relating to the defendant’s family
members and their status within the People’s Republic of China (“the PRC”) and the Chinese
Communist Party (“the CCP”). The folder bearing Bates number ANGWANG-001199 contains
copies of these documents, along with files containing convenience draft translations of some of
these documents. These documents are not individually Bates numbered to facilitate matching
the underlying document with the convenience translation by means of the file names.

            Bank records and other financial documentation obtained from Equifax, Experian,
Fedwire, HSBC, Paypal, and TDBank, is enclosed, collectively bearing Bates numbers
ANGWANG-001200 through ANGWANG-001263.

               Records obtained from various internet service providers and communications
platforms are enclosed, including Altice, Apple, Charter, Dropbox, Facebook, Google,
Microsoft, Ultra, and Yahoo!. The folder bearing Bates number ANGWANG-001264 contains
documents that were received as Microsoft Excel files; the remainder of the documents in this
category bear Bates numbers ANGWANG-001265 through ANGWANG-001298.

             Phone records obtained from various providers are enclosed, in a folder bearing
Bates number ANGWANG-001299. These records were received in various formats.
                                             2
  Case 1:20-cr-00442-EK Document 30 Filed 12/23/20 Page 3 of 5 PageID #: 297




                Various other records obtained from Resorts World Casino, EZ Pass, Costco, and
other businesses are enclosed, bearing Bates numbers ANGWANG-001300 through
ANGWANG-001457. Certain records in this category were provided as spreadsheets, and are in
the folder bearing Bates number ANGWANG-001458.

              You may examine the physical evidence discoverable under Rule 16, including
original documents, by calling me to arrange a mutually convenient time.

       D.      Reports of Examinations and Tests

              The government will provide you with copies of any additional reports of
examinations or tests in this case as they become available.

       E.      Expert Witnesses

                 The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid.
702, 703 and 705 and notify you in a timely fashion of any expert that the government intends to
call at trial and provide you with a summary of the expert’s opinion.

               At present, the government anticipates calling a linguistic expert at trial to testify
regarding translations of documents and communications that the government anticipates
entering into evidence. The government also anticipates calling an expert at trial to testify
concerning the history of the Tibetan diaspora and its status within and relationship with the PRC
and the CCP.

                The government will supplement its expert notice as necessary closer to trial. The
identity, qualifications, and bases for the conclusions of each expert will be provided to you
when they become available.

       F.      Brady Material

               The government is not aware of any exculpatory material regarding the defendant.
The government understands and will comply with its continuing obligation to produce
exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. See
also Fed. R. Crim. P. 5.

               Before trial, the government will furnish materials discoverable pursuant to Title
18, United States Code, Section 3500, as well as impeachment materials. See Giglio v. United
States, 405 U.S. 150 (1972).

       G.      Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance of
trial if it intends to offer any material under Fed. R. Evid. 404(b).




                                                  3
      Case 1:20-cr-00442-EK Document 30 Filed 12/23/20 Page 4 of 5 PageID #: 298




II.       The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

               The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.

               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written notice
of the defendant’s intention, if any, to claim a defense of actual or believed exercise of public
authority, and also demands the names and addresses of the witnesses upon whom the defendant
intends to rely in establishing the defense identified in any such notice.

III.      Emails Sent and Received by Defendants Incarcerated at a Bureau of Prisons Facility

                The government may request that the Bureau of Prisons (“BOP”) produce to the
government emails sent and received by the defendant during his/her period of incarceration at a
BOP facility (collectively, “BOP email communications”). While it is the government's position
that BOP email communications, including those between the defendant and his or her attorneys
and other legal assistants and paralegals on their staff, are not privileged communications, in
most instances, the government will request that the BOP exclude from any production
communications between the defendant and his or her attorneys and other legal assistants and
paralegals on their staff, if you provide the full email addresses for such attorneys, legal
assistants and paralegals by January 31, 2021. To enable this process, the government requests
that you send an email to the undersigned Assistant U.S. Attorneys with the list of email
addresses in the body of the email. If you subsequently wish to provide an email address for an
additional attorney, legal assistant or paralegal or change any of the previously-provided email
addresses, you should send an email with the complete list of email addresses, including email
addresses that remain unchanged, in the body of the email.




                                                 4
  Case 1:20-cr-00442-EK Document 30 Filed 12/23/20 Page 5 of 5 PageID #: 299




IV.    Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                                     Very truly yours,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:     /s/ J. Matthew Haggans
                                                     J. Matthew Haggans
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

                                                     Scott A. Claffee
                                                     Trial Attorney, National Security Division
                                                     U.S. Department of Justice
                                                     (718) 254-7000

Enclosures (via USAFx)
cc:    Clerk of the Court (EK) (by ECF) (without enclosures)




                                                 5
